DETAILED ACTION
This action is in response to the application filed 1/20/2022.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 12-14, of U.S. Patent No. 11,256,334, hereinafter ‘334. Although the claims at issue are not identical, they are not patentably distinct from each other because as may be seen in the chart below, each limitation of instant claim 1 is taught by claim 1 of ‘334.

Instant claim 1				Claim 1 of ‘334
A system for permitting a medical practitioner to interact with medical information, the system comprising: 5
A system for permitting a medical practitioner to interact with medical information, the system comprising:
at least one touchless sensor for detecting at least a 3D position of a reference object used by the medical practitioner to touchlessly interact with the at least one touchless sensor; and
at least one touchless sensor for detecting at least a 3D position of a reference object used by the medical practitioner to touchlessly interact with the at least one touchless sensor; and
at least one control unit being in communication with the at least one touchless sensor for: 
at least one control unit being in communication with the at least one touchless sensor for:
10determining a touchless gesture performed by the medical practitioner using the 3D position of the reference object detected by the at least one touchless sensor;
determining a touchless gesture performed by the medical practitioner using the 3D position of the reference object detected by the at least one touchless sensor;
identifying a command relative to the medical information that corresponds to the received touchless gesture and executing the command in order to 15display the medical information on a display unit; 
identifying a command relative to the medical information that corresponds to the received touchless gesture and executing the command in order to display the medical information on a screen of a display unit;
generating a graphical user interface (GUI) comprising a virtual representation of the reference object, a virtual representation of the at least one touchless sensor, and a virtual representation of at least one virtual icon, a position of the virtual representation of the reference object relative to the 20virtual representation of the at least one touchless sensor within the GUI being chosen as a function of the 3D position of the reference object detected by the at least one touchless sensor so as to provide the medical practitioner with a visual feedback of a relative position between the reference object and the at least one touchless sensor, each of the at least one virtual icon 25corresponding to one of a respective mode of operation, a respective user notification and a respective system setting option; and 
generating a graphical user interface (GUI) comprising a virtual representation of the reference object, a virtual representation of the at least one touchless sensor, and a virtual representation of at least one virtual icon, a position of the virtual representation of the reference object relative to the virtual representation of the at least one touchless sensor within the GUI being chosen as a function of the 3D position of the reference object detected by the at least one touchless sensor so as to provide the medical practitioner with a visual feedback of a relative Serial No. 15/775639- 3 -N353 0015/TAR position between the reference object and the at least one touchless sensor, each of the at least one virtual icon corresponding to one of a respective mode of operation, a respective user notification and a respective system setting option; and
displaying the GUI on the display unit along with the medical information; 
displaying the GUI including the virtual representations of the reference object, the at least one sensor, and the at least one virtual icon on the screen of the display unit along with the medical information, wherein the displayed GUI including the virtual representations of the reference object, the at least one sensor, and the at least one virtual icon occupies a portion of the screen of the display unit on which the medical information is displayed;
wherein displaying the GUI comprises displaying the virtual representation of the at least one sensor at a location spaced apart from a sensing region of 30the at least one touchless sensor.  
        wherein displaying the GUI comprises displaying the virtual representation of the at least one sensor at a location spaced apart from a sensing region of the at least one touchless sensor.


Regarding instant claims 5-13, claim 1 of ‘334 teaches the system of instant claim 1 as described above.  The remaining limitations of instant claims 5-13 are taught by claims 2-7, 9, 12, and 13 of ‘334 respectively.

	As per instant claim 14, the limitations of instant claim 14 are taught by claim 15 of ‘334 in a manner similar to that of instant claim 1 and claim 1 of ‘334 as described above.

Regarding instant claims 18-20, claim 14 of ‘334 teaches the method of claim 14 as described above.  The remaining limitations of instant claims 18-20 are substantially similar to those of instant claims 5, 7, and 8 respectively and are rejected using in the same reasoning.

Claims 2, 3, 15, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of ‘334 in view of Olson et al. (US 2010/0073150), hereinafter Olson. 

Regarding instant claim 2, claim 1 of ‘334 teaches the system of instant claim 1 as described above.  However, ‘334 does not explicitly teach of displaying the medical information on a first display and gui on a second display.  In a similar field of endeavor, Olson teaches of a feedback system for interacting with medical information (see abstract).  Olson further teaches the following:
the display unit comprises first and second display devices, and wherein the controller is configured for displaying the medical information on the first display device and the GUI on the second display device.  As Olson shows in Fig. 1, medical information is displayed on first display 16, 18, 20, or 22, and the haptic interface (GUI) is displayed on display device 100 or 900.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of ’334 with the multiple displays of Olson.  One of ordinary skill would have been motivated to have made such modification because the multiple displays of Olson would benefit a user of ‘334 in allowing a medical practitioner to clearly visualize multiple aspects of a procedure.

Regarding instant claim 3, modified claim 1 of ‘334 teaches the system of instant claim 2 as described above.  However, as described above, ‘334 does not explicitly teach of displaying the medical information on a first display and gui on a second display.  Olson further teaches the following:
the first and second display devices are positioned adjacent to one another so that the GUI and medical information are in the field of view of the medical practitioner when the medical practitioner looks at the displayed medical information.  As Olsen shows in Fig. 1, the GUI displays and medical information displays are arranged “adjacently” in that they both may be viewed by a practitioner.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of ’334 with the multiple displays of Olson.  One of ordinary skill would have been motivated to have made such modification because the multiple displays of Olson would benefit a user of ‘334 in allowing a medical practitioner to clearly visualize multiple aspects of a procedure.

Regarding instant claims 15 and 16, claim 14 of ‘334 teaches the method of claim 14 as described above.  The remaining limitations of instant claims 15 and 16 are substantially similar to those of instant claims 2 and 3 respectively and are rejected using in the same reasoning.

Claims 4 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of ‘334 in view of Karlsson et al. (US 2012/0131488), hereinafter Karlsson.

Regarding instant claim 4, claim 1 of ‘334 teaches the system of instant claim 1 as described above.  However, ‘334 does not explicitly teach of displaying the medical information and gui on a single display.  In a similar field of endeavor, Karlsson teaches of interacting with medical information via gestures (see abstract).  Olson further teaches the following:
the display unit comprises a single display device and wherein the displayed GUI occupies a portion of an image comprising the displayed medical information.  See Fig. 6.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of ‘334 with the single display of Karlsson.  One of ordinary skill would have been motivated to have made such modification because as Karlsson teaches in paragraph [0002], such arrangement would benefit a user of ‘334 in presenting both information and fui controls in a non-intrusive manner.

Regarding instant claim 17, claim 14 of ‘334 teaches the method of claim 14 as described above.  The remaining limitations of instant claim 17 are substantially similar to those of instant claim 4 and is rejected using in the same reasoning.



Allowable Subject Matter
Should the double patenting rejections of claims 1-20 be alleviated, the claims would be found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175